DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on August 10, 2022 claims 1-20 are now pending for examination in the application.
Response to Arguments
“The 101 rejection under 35 USC 101 set forth in the 05/13/2022 office action is hereby withdrawn.”

This office action is in response to amendment filed 10/12/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Wodetzki et al. (US Pub. No. 20180268506) and Smith et al. (US Pub. No. 20190132350) in further view of Ahmed et al. (US Patent No. 10320813)  The Smith et al. reference has been added to address the amendment of preparing and authenticating the data based on the data contract, wherein responsive to authenticating the data, the hardware processor is further configured to automatically provide access to at least a micro-service for data access.

Specification
The disclosure is objected to because of the following informalities: The “computer readable storage medium” as recited in the disclosure needs clarification, more specifically needs to be defined as such the “storage medium” is non-transitory. 
“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” at Paragraph 154

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because the limitation “wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics,” is configuring a generic tool for executing the mental process.   This limitation is not given any weight toward the scope

Claim 20 is objected to because of the following informalities:  The use of term, “tangible” in the claim needs to be clarified as to whether the “storage medium” is non-transitory or not.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodetzki et al. (US Pub. No. 20180268506) and Smith et al. (US Pub. No. 20190132350) in further view of Ahmed et al. (US Patent No. 10320813).

With respect to claim 1, Wodetzki et al. teaches a data supply chain system comprising: 
a hardware processor (Paragraph 160 discloses a processor); 
a memory device coupled with the hardware processor (Paragraph 160 discloses processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere); 
the hardware processor configured to at least: 
facilitate discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitate automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
perform automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, perform data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose monitor data usage of the data at least at a level of the micro-service.  
	However, Smith et al. discloses prepare and authenticate the data based on the data contract, wherein responsive to authenticating the data, the hardware processor is further configured to automatically provide access to at least a micro-service for data access  (Paragraph 79 discloses The validation system consists of individual microservices performing discrete pieces of functionality, which, when holistically viewed, can enable real-time assurance and validation of data activities in data blocks); 
monitor data usage of the data at least at a level of the micro-service (Paragraph 143 discloses monitors information system accounts for abnormal usage and activity; reports abnormal usage and activity on information system accounts to specified personnel).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Smith et al.  Paragraphs 10-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.
	Wodetzki et al. as modified by Smith et al. does not disclose automatic data forensics including invalidating a revoked machine learning model that used the data.


	However, Ahmed et al. teaches perform automatic data forensics including invalidating a revoked machine learning model that used the data (Column 12 Lines 40-56 discloses forensics (e.g., to determine whether is it possible to create evidence of an undetected malicious event that can be used to detect that event in the future) and/or for auditing purposes and Column 12 Lines 61-67 and Column 13 Lines 1-2 machine learning techniques to provisionally identify malicious activity; and/or fine-grained data (e.g., TCP packet header dumps) or context data (e.g., IP address reputation information, instance reputation, account status information, account payment history, account fraud scores, instance risk scores, etc.) that can be requested, gathered and analyzed as needed to validate (or invalidate) classifications for which confidence is low).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems) with Ahmed et al. (data analysis components based on machine learning techniques).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Ahmed et al. Column 1 Lines 32-67 and Column 2 Lines 1-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 1.  With respect to claim 2, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to record the information in blockchain (Paragraph 151 teaches blockchain technology is incorporated to create a ledger of contract timeline and performance activities).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 1.  With respect to claim 3, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to catalog data to include attributes and data description associated with the data (Paragraph 92 discloses , every sentence or phrase of a contract can be treated as a data point, and each such sentence or phrase can be associated with one or more of a series of core attributes, for example: [0093] legal classification, for example: [0094] an obligation (positive or negative), [0095] a right (positive or negative), [0096] a representation (positive or negative), [0097] an act or deed, or [0098] a definition, [0099] business or subject classification (one or more classifiers as to the subject matter of the clause), [0100] a party direction (from which party/ies to which other party/ies), [0101] timing contingency (when does it occur), [0102] conditionality (or other contingency) (are there any conditions or qualifications on its occurrence), or [0103] contextual dependency (for example, which contract, contract transaction and contract document did it come from; which other contractual wording, clause, sentence, heading or content does it refer to or depend up).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 3.  With respect to claim 4, Wodetzki et al. teaches the system of claim 3, wherein the data description includes at least a data model (Paragraph 92 discloses data model), an application programming interface (API) (Paragraph 122 discloses a rule development user interface) and metadata associated with the data (Paragraph 121 discloses contractual metadata).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 3.  With respect to claim 5, Wodetzki et al. teaches the system of claim 3, wherein the hardware processor is configured to automatically negotiate data request, data pricing and terms and data payment using a machine readable contract (Paragraph 69 discloses An order transaction may only target a master contract. It is designed to cover things like purchase orders, work orders, statements of work, trade confirmations, etc., which are documented and agreed over time. Orders inherit terms from, and add detail to the terms of, a master contract, but should not change most of the master terms (which is what an amendment transaction is for). However, the payment and performance obligations of orders do typically roll up, cumulatively, to the master. The total contract value of a master, for example, is calculated as the sum of all orders that are (or were) active).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 3.  With respect to claim 6, Wodetzki et al. teaches the system of claim 3, wherein the hardware processor is configured to automatically curate the data, automatically perform sample testing of the data, and place the data in a geographic location, to prepare the data (Paragraph 119 discloses Non-public samples may also be sourced by agreement with private contracting parties, but these must be maintained and curated using strict privacy methods, ensuring that no human is able to discover private contract data via direct or indirect interaction with the corpus).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 6.  With respect to claim 7, Wodetzki et al. teaches the system of claim 6, wherein the hardware processor curates the data at least by cleansing and anonymizing the data (Paragraph 129 discloses The clauses then, optionally, are anonymized by obfuscating private data and presented to human experts for further “timing” classification, e.g. “event triggered”, “periodic”, “date specific”, etc).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 6.  With respect to claim 8, Wodetzki et al. teaches the system of claim 6, wherein the hardware processor is configured to create a credential for accessing the data (Paragraph 156 determines The Verified Contract register can be queried to ascertain the terms of any contracts it stores, subject to access control and permissions).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 1.  With respect to claim 9, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to monitor usage by a filter (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 1.  With respect to claim 10, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to monitor auxiliary usage associated with usage of data (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 10.  With respect to claim 11, Wodetzki et al. teaches the system of claim 10, wherein the auxiliary usage includes at least one of processor usage, memory usage, storage usage, input/output usage, container, virtual machine, and network usage (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by Smith et al. and Ahmed et al. teaches all the limitations of claim 1.  With respect to claim 12, McCollum et al. teaches the system of claim 1, wherein the hardware processor is configured to automatically delete a machine learning model trained using the data and information obtained from the machine learning model, in disposing the data (Paragraph 145 discloses delete the file from the local share).

	With respect to claim 13, Wodetzki et al. teaches a computer-implemented data supply chain method, comprising: 
facilitating discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitating automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
performing automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, performing data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose monitor data usage of the data at least at a level of the micro-service.  
	However, Smith et al. discloses preparing and authenticating the data based on the data contract, wherein responsive to authenticating the data, the hardware processor is further configured to automatically provide access to at least a micro-service for data access  (Paragraph 79 discloses The validation system consists of individual microservices performing discrete pieces of functionality, which, when holistically viewed, can enable real-time assurance and validation of data activities in data blocks); 
monitoring data usage of the data at least at a level of the micro-service (Paragraph 143 discloses monitors information system accounts for abnormal usage and activity; reports abnormal usage and activity on information system accounts to specified personnel).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Smith et al.  Paragraphs 10-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.
	Wodetzki et al. as modified by Smith et al. does not disclose automatic data forensics including invalidating a revoked machine learning model that used the data.
	However, Ahmed et al. teaches performing automatic data forensics including invalidating a revoked machine learning model that used the data (Column 12 Lines 40-56 discloses forensics (e.g., to determine whether is it possible to create evidence of an undetected malicious event that can be used to detect that event in the future) and/or for auditing purposes and Column 12 Lines 61-67 and Column 13 Lines 1-2 machine learning techniques to provisionally identify malicious activity; and/or fine-grained data (e.g., TCP packet header dumps) or context data (e.g., IP address reputation information, instance reputation, account status information, account payment history, account fraud scores, instance risk scores, etc.) that can be requested, gathered and analyzed as needed to validate (or invalidate) classifications for which confidence is low).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems) with Ahmed et al. (data analysis components based on machine learning techniques).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Ahmed et al. Column 1 Lines 32-67 and Column 2 Lines 1-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3. 

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4. 

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5. 

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6. 

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7. 

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 10, because claim 19 is substantially equivalent to claim 10. 

With respect to claim 20, Wodetzki et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
facilitating discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitating automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
performing automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, performing data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose monitor data usage of the data at least at a level of the micro-service.  
	However, Smith et al. discloses preparing and authenticating the data based on the data contract, wherein responsive to authenticating the data, the hardware processor is further configured to automatically provide access to at least a micro-service for data access  (Paragraph 79 discloses The validation system consists of individual microservices performing discrete pieces of functionality, which, when holistically viewed, can enable real-time assurance and validation of data activities in data blocks); 
monitoring data usage of the data at least at a level of the micro-service (Paragraph 143 discloses monitors information system accounts for abnormal usage and activity; reports abnormal usage and activity on information system accounts to specified personnel).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Smith et al.  Paragraphs 10-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.
	Wodetzki et al. as modified by Smith et al. does not disclose automatic data forensics including invalidating a revoked machine learning model that used the data.
	However, Ahmed et al. teaches performing automatic data forensics including invalidating a revoked machine learning model that used the data (Column 12 Lines 40-56 discloses forensics (e.g., to determine whether is it possible to create evidence of an undetected malicious event that can be used to detect that event in the future) and/or for auditing purposes and Column 12 Lines 61-67 and Column 13 Lines 1-2 machine learning techniques to provisionally identify malicious activity; and/or fine-grained data (e.g., TCP packet header dumps) or context data (e.g., IP address reputation information, instance reputation, account status information, account payment history, account fraud scores, instance risk scores, etc.) that can be requested, gathered and analyzed as needed to validate (or invalidate) classifications for which confidence is low).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and Smith et al. (blockchain-based data storage systems) with Ahmed et al. (data analysis components based on machine learning techniques).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been Ahmed et al. Column 1 Lines 32-67 and Column 2 Lines 1-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190188787 is directed to ANALYTICS ENGINE FOR MULTIPLE BLOCKCHAIN NODES:   [0056] he analytics engine may include an application capable of performing a data analytics technique that examines data sets in order to draw conclusions about the data sets. For example, the data analytics technique may include EDA, CDA, quantitative data analysis, qualitative data analysis, data mining, predictive analytics, machine learning, and/or the like. The blockchain node may validate transactions and blockchain blocks, maintain a healthy blockchain network, provide built-in wallet functionality, and/or the like. The smart contract may be associated with a computer protocol that facilitates, verifies, and/or enforces a negotiation or a performance of a contract, and/or the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154